NUMBER 13-12-00141-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                        IN RE LAURA HERNANDEZ FLORES


                       On Petition for Writ of Habeas Corpus.


                             MEMORANDUM OPINION
           Before Chief Justice Valdez and Justices Garza and Vela
                     Per Curiam Memorandum Opinion1

       Relator, Laura Hernandez Flores, filed a petition for writ of habeas corpus in the

above cause on February 29, 2012, contending that she is being illegally confined for

contempt. We deny the petition as stated herein.

       In a habeas corpus action challenging confinement for contempt, the relator

bears the burden of showing that the contempt order is void.                  In re Coppock, 277
S.W.3d 417, 418 (Tex. 2009) (orig. proceeding). An order is void if it is beyond the


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
power of the court to enter it, or if it deprives the relator of liberty without due process of

law. See id.; Ex parte Barnett, 600 S.W.2d 252, 254 (Tex. 1980) (orig. proceeding).

       The contents of petitions for writs of habeas corpus are governed by Texas Rule

of Appellate Procedure 52.3 and 52.7.         See generally TEX. R. APP. P. 52.3, 52.7.

Relator's petition for writ of habeas corpus does not contain all of the materials required

by the appellate rules. Specifically, for instance, every statement of fact in the petition is

not supported by citation to competent evidence included in the appendix or record, id.

R. 52.3(g); the appendix does not include proof that the relator is being restrained, id. R.

52.3(k)(D); the record does not contain a certified or sworn copy of every document that

is material to the relator’s claim for relief and that was filed in the underlying proceeding,

id. R. 52.7(a)(1); and the record does not include a properly authenticated transcript of

any relevant testimony from any underlying proceeding, including any exhibits offered in

evidence, or a statement that no testimony was adduced in connection with the matter

complained, id. R. 52.7(a)(2). In this regard, we note that the order at issue in this case

was issued after a series of various pleadings were filed and different hearings were

held. Further, the substantive issues raised by this habeas require evidentiary support

in the record.

       The Court, having examined and fully considered the petition for writ of habeas

corpus, is of the opinion that relator has not shown herself entitled to the relief sought.

Accordingly, the petition for writ of habeas corpus is DENIED without prejudice. See

TEX. R. APP. P. 52.8(a).

                                                                 PER CURIAM

Delivered and filed the
1st day of March, 2012.

                                                  2